In the contract which terminated the pre-existing partnership of the parties herein, whereby respondent purchased appellant's interest, appellant warranted that the accounts payable did not exceed a specified sum and agreed “ to bold the purchaser harmless with respect to any sums in excess thereof.” In this action for damages in the amount said accounts payable actually exceeded said specified sum, and for other items, the appeal is from the judgment entered on the verdict of a jury in respondent’s favor. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ.